Case 1:18-cv-11150-KPF Document 84 Filed 05/24/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Lieble Case No. 18-cv-11150
Plaintiff,

-against-

Maison Kayser, LLC et al Defendant.

 

NOTICE OF CHANGE OF ADDRESS

TO: ATTORNEY SERVICES CLERK AND ALL OTHER PARTIES

I have cases pending [ | I have no cases pending

Pursuant to Local Rule 1.3 of this Court, please take notice of the following attorney information change (s) for:

Anne Melissa Seelig
FILL IN ATTORNEY NAME

 

My SDNY Bar Number is: AS3976 My State Bar Number is 4192803

Tam,
An attorney
[] A Government Agency attorney
[| A Pro Hac Vice attorney

FIRM INFORMATION (Include full name of firm (OLD AND NEW), address, telephone number and fax number):

OLD FIRM: FIRM NAME: Lee Litigation Group PLLC
FIRM ADDRESS: 30E. 39th Street, Second Floor New York, NY 10016
FIRM TELEPHONE NUMBER: (212) 465-1180
FIRM FAX NUMBER: (212)- 465- 1181

NEW FIRM: FIRM NAME: _Lee Litigation Group PLLC
FIRM ADDRESS:_148 W. 24th Street, Eight Floor New York, NY 10011
FIRM TELEPHONE NUMBER: _(212) 465-1180
FIRM FAX NUMBER: (212)- 465-1181

I will continue to be counsel of record on the above-entitled case at my new firm/agency.

[ Iam no longer counsel of record on the above-entitled case. An order withdrawing my appearance
was entered on by Judge

 

 

Dated: & | v| 4 a sone
